DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Claim Objections
Claims 21 and 23 are objected to because of the following informalities:  
Claim 21, lines 2-3: “linear fashion via a roller mount” should be “linear fashion is a roller mount”;
Claim 23, line 1: “the distance” should be “a distance”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (U.S. Pat. No. 5156163) in view of Donner et al. (U.S. Pub. No. 2015/0342753).
Regarding claim 1, Watkins discloses:
A handheld medical device to communicate a linear measure of joint mobility during a mobilization procedure on a joint (abstract), comprising: a base component (rod 86); a distal vertical portion component (base member 24 and mount 82), wherein the base component is wheel 96) that allows the distal vertical portion component to move relative to the base component in a linear fashion along a seam between the distal vertical portion component and the base component (figure 4 and column 4, lines 28-48, column 4, lines 61-67 and column 5, lines 1-20 disclose wherein the base member and mount 82 move relative to rod 86 via the wheel 96 as a force is applied to the base member 24 causing the wheel to rotate or slide through the bore 90 (seam) such that the base member 24 and mount 82 move in a linear fashion relative to the rod 86); a sensor affixed to within the device that senses measures a linear displacement of a- bone surface of a selected one of bones of the joint relative to another one of bones of the joint during the mobilization procedure when: (1) one of the base component or distal vertical portion component is engaged with the selected bone in the joint and the other of the base component or distal vertical portion component is engaged with the another bone and (2) one of the selected bone or the another bone move relative to the other while one of the selected bone or the another bone is stabilized (column 1, lines 59-67, column 4, lines 28-48, column 4, lines 61-67 and column 5, lines 1-37 disclose wherein the system contains a linear displacement measuring instrumentality for measuring the linear displacement relative between a patella and a femoral condyle when the base component is engaged with the patella 14 at the patella surface 16a and the rod 86 is engaged with the stationary and immovable femoral condyle 18 and column 5, lines 28-52 disclose wherein the linear displacement measurements can be done by electronic means (sensor)); and a display (linear displacement display 98) that displays information related to linear movement of the distal vertical portion component relative to the base component (column 4, lines 39-48), 
Yet Watkins

However, in the same field of joint or body segment displacement measuring systems, Donner discloses:
wherein the display displays the linear movement as measured by the sensor in millimeters (paragraphs 0358-0359 discloses wherein the systems displays the measured displacement data and wherein the linear displacement is within a particular range of millimeters).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Watkins to incorporate wherein the display displays the linear movement as measured by the sensor in millimeters, as taught by Donner, as a simple substitution for the undisclosed measurement unit of Watkins in order to achieve the predictable result of outputting and displaying the measurement data for analysis.
Regarding claim 5, Watkins in view of Donner discloses the device of claim 1, Watkins further discloses:
wherein the display is integral to the device (Column 4, lines 39-48 disclose wherein the linear displacement display 98 is mounted on the base member 24).
Regarding claim 6, Watkins in view of Donner discloses the device of claim 1, Watkins further discloses:
wherein the sensor further comprises a microprocessor (Column 5, lines 38-52 disclose wherein the measurement signals are generated by electronic means (sensors) and wherein the electronic means are in communication with a data assembler 112 which comprises a microprocessor).

wherein the microprocessor processes the movement to determine the linear displacement (column 5, lines 28-67 and column 6, lines 1-7 disclose wherein the electronic means and the data assembler are used to determine linear displacement).
Regarding claim 8, Watkins in view of Donner discloses the device of claim 6, Watkins further discloses:
wherein the microprocessor transmits a signal indicative of the linear displacement to the display (column 5, lines 11-52 disclose wherein the display displays the measured linear displacement values).
Regarding claim 15, Watkins in view of Donner discloses the device of claim 1, Watkins further discloses:
wherein the sensor senses measures a manual force applied during a joint mobilization procedure (abstract, column 1, lines 48-68, column 2, lines 1-4, and column 5, lines 28-37 disclose wherein the system measures the lateral force applied to the patella) and the linear measure of joint mobilization is determined as a function of the displacement and the manual force (abstract, column 1, lines 48-68, and column 2, lines 1-4 disclose wherein the system correlates the measured level of force applied to the patella and the extent of the patellar linear displacement to provide a diagnostic description of the integrity of the tissue about the patella or joint).
Regarding claim 21, Watkins in view of Donner discloses the device of claim 1, Watkins further discloses:
wheel 96)(figure 4 and column 4, lines 28-48, column 4, lines 61-67 and column 5, lines 1-20 disclose wherein the base member and mount 82 move relative to rod 86 via the wheel 96 as a force is applied to the base member 24 causing the wheel to rotate or slide through the bore 90 (seam) such that the base member 24 and mount 82 move in a linear fashion relative to the rod 86).
Regarding claim 22, Watkins in view of Donner discloses the device of claim 1, Watkins further discloses:
wherein when the base component is placed in contact with the selected bone wherein the one bone is a proximal bone, and wherein the distal vertical portion component is placed in contact with skin over the another bone, the base component with the proximal bone, and the vertical portion component with the other bone, move only linearly with respect to each other (figure 4, column 1, lines 59-67, column 4, lines 28-48, column 4, lines 61-67 and column 5, lines 1-37 disclose wherein the system contains a linear displacement measuring instrumentality for measuring the linear displacement relative between a patella and a femoral condyle when the base component is engaged with the patella 14 at the patella surface 16a and the rod 86 is engaged with the stationary and immovable femoral condyle 18 and wherein the base member and mount 82 move relative to rod 86 via the wheel 96 as a force is applied to the base member 24 causing the wheel to rotate or slide through the bore 90 (seam) such that the base member 24 and mount 82 move in a linear fashion relative to the rod 86).
Regarding claim 23, Watkins in view of Donner discloses the device of claim 1, Watkins further discloses:
figure 4, column 4, lines 28-48, column 4, lines 61-67 and column 5, lines 1-37 disclose how the base member 24 and mount 82 move about in a linear fashion relative to the rod 86 such that distance between the base member 24 and mount 82 in relation to rod 86 would be the same when the members move relative to one another).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Donner, as applied to claim 1, and further in view of Imhauser (U.S. Pub. No. 2014/0260701) (previously cited).
Regarding claim 2, Watkins in view of Donner discloses the device of claim 1, Watkins further discloses:
wherein the sensor comprises a linear sensor that senses a movement of the distal vertical portion component relative to the base (column 1, lines 59-67, column 4, lines 28-48, column 4, lines 61-67 and column 5, lines 1-37 disclose wherein the system contains a linear displacement measuring instrumentality that measures the movement of the base member 24 and the mount 82 in relation to the rod 86 and column 5, lines 28-52 disclose wherein the linear displacement measurements can be done by electronic means (sensor)).
Yet the combination does not specifically disclose:
wherein the linear sensor is a linear potentiometer.
However, in the same field of joint measurement systems, Imhauser discloses:
wherein the linear sensor is a linear potentiometer (paragraphs 0045 and 0051 discloses wherein the system uses linear potentiometer to measure the displacement between a first and second frame about a joint). 
.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Donner and Imhauser, as applied to claim 2, and further in view of Giuffrida et al. (U.S. Pat. No. 9289603).
Regarding claim 3, Watkins in view of Donner and Imhauser discloses the device of claim 2, yet Watkins does not disclose:
wherein the device weighs less than one pound.
However, in the same field of device capable of measuring linear displacement, Giuffrida discloses:
wherein the device weighs less than one pound (Column 21, lines 13-36 disclose wherein the diagnostic measurement device preferably weighs less than 1 lb so as to allow the device to be portable such that the device id capable of being transported or handled more easily).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the device weighs less than one pound, as taught by Giuffrida, as a simple substitution for the undisclosed weight of the device of Watkins, to achieve the predictable result of being able to be manipulated by a doctor or physician about a patient and so as to allow the device to be transported or handled more easily (Giuffrida at column 21, lines 13-36).

wherein the distal vertical portion component includes a contoured distal base attachment configured to sit flush on a patient to measure joint mobilization of a knee (column 2, lines 61-68 and column 3, lines 1-4 disclose wherein the surface of the engagement member 26 of the base member is shaped to conform to the outside surface of the patella of the knee).
Response to Amendment
Applicant amended claims 1, 2, and 15 in the response filed 02/17/2021.
Applicant added claims 21-23 in the response filed 02/17/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1-3, 5-8, 10, 15, and 21-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 02/17/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791